STATE OF LOUISIANA

                                         COURT OF APPEAL
 T6(d--'
                                           FIRST CIRCUIT



                                            2021 CA 0678

         JAMES B. CANTRELLE, IN HIS OFFICIAL CAPACITY AS THE
                    PRESIDENT OF THE PARISH OF LAFOURCHE

                                               VERSUS

                             THE LAFOURCHE PARISH COUNCIL


                                               JUDGMENT RENDERED:
                                                                            FEB O 12022


                                             Appealed from
                                 The Seventeenth Judicial District Court
                                 Parish of Lafourche • State of Louisiana
                                    Docket Number 137931 • Division D

                         The Honorable Christopher J. Boudreaux, Presiding Judge

     Kristine Russell                                          COUNSEL FOR APPELLANT 1
     District Attorney                                         DEFENDANT— Parish of
     Lisa Orgeron                                              Lafourche
     Joseph S. Soignet
     Assistant District Attorneys
     Thibodaux, Louisiana


     Michael G. Gee                                            COUNSEL FOR APPELLANT 2

     Mallory Fields Maddocks                                   NOMINAL PLAINTIFF— Archie
     Thibodaux, Louisiana                                      Chaisson, III, in his official capacity
                                                               as the President of the Parish of
                                                               Lafourche


     Stephen J. Haedicke                                       COUNSEL FOR APPELLEE
     New Orleans, Louisiana                                    PLAINTIFF— James B. Cantrelle, in
                                                               his individual capacity as a former
                                                               employee of the Parish of Lafourche,

                                                               and in his official capacity as the
                                                               former President of the Parish of
                                                               Lafourche



     Kristine Russell                                          COUNSEL FOR APPELLEE

     District Attorney                                         INTERVENOR— Kristine Russell,
     Lisa Orgeron                                              in her official capacity as the
     Joseph S. Soignet                                         District Attorney for the Parish of
     Assistant District Attorneys                              Lafourche
     Thibodaux, Louisiana




tBEFORE: MCCLENDON, WELCH, AND THERIOT9 J.T.
WELCH, J.


        In    this   suit for declaratory judgment and mandatory injunction,                        the



appellants seek reversal of a judgment ordering the payment of past due

compensation.        We affirm.


                        FACTS AND PROCEDURAL HISTORY


        The     Lafourche   Parish   Government,       or    the    Parish     of Lafourche ( the


 Parish"),    is a political subdivision operating in Lafourche Parish and is governed

by a Home Rule Charter (" Charter").'          The Charter provides for the office of the


President of the Parish of Lafourche ( the " Parish President").'             The Charter sets the


Parish President' s salary as $ 65, 000. 00, effective January 2008. 3 The Charter also

gives the Lafourche Parish Council ( the " Council") the power to change the Parish


President' s salary, subject to two restrictions:            the Council may not enact any

salary ordinance during the last year of their terms in office, nor can any salary

change take effect during the terms of office of the Council members who enact

the change.'


        James B. Cantrelle was elected Parish President and assumed office on


January 1, 2016, serving until his term ended on December 31, 2019. During his

term, Mr. Cantrelle— in       his official capacity as Parish President— filed                suit for


declaratory judgment on March 11,              2019,   naming the Council as the sole

defendant.       Mr. Cantrelle sought a judicial interpretation of Lafourche Parish

Ordinance No. 5444 (" the ordinance").         The ordinance, adopted by the Council on

April 8, 2014, sought to establish a salary for the Parish President, beginning with


1 See Russell v. Cantrelle, 2018- 1762, 2019- 0815 ( La. App.      1St Cir. 5/ 11/ 20), 303 So. 3d 1081,

1083; see also Russell v. Cantrelle, 2019- 0284 ( La. App.   1St Cir. 2/ 21/ 20), 2020 WL 859515, at
 1 ( unpublished).


2 Lafourche Parish Home Rule Charter, Article III, Section 3. The Executive Branch, A. The
President.


3 Lafourche Parish Home Rule Charter, Article III, Section 5. Compensation.

4 Id.


                                               2
the Parish President' s term of office commencing January 1,                         2016 ( i.e.,   Mr.


Cantrelle' s term). The ordinance provided, in pertinent part:


                      SECTION 2.                The compensation of the Parish
               President be established based on the prior year average
               compensation          of   the    Parish -wide      positions    of   the
               Lafourche       Parish     Sheriff, Clerk        of Court[,]    and   the
               Assessor.


       In his petition, Mr. Cantrelle averred that a dispute arose between him and


the Council as to the proper interpretation of the term " compensation" as contained


in the ordinance.           Mr. Cantrelle       argued that "     compensation"      referred to the



statutory compensation received by the three referenced officials,                         while    the


Council maintained that "       compensation" referred to only the base salaries of those

three officials.    Accordingly, Mr. Cantrelle sought a declaration of the proper

interpretation of "compensation":


               Mr. Cantrelle] prays that this Honorable Court render

              judgment declaring that ...            the proper interpretation of
               Ordinance        5444      requires       that    the   full    statutory
               compensation paid to each of the three elected offices
                Sheriff, Clerk of Court, and Assessor) must be averaged
               to determine the Parish President' s compensation for
               each year beginning in January 2016 until the amended
               version of Ordinance 5444 takes effect.


       A month later, on April 10, 2019, Mr. Cantrelle filed a supplemental and


amended petition for declaratory judgment and mandatory injunction against the

Council.   He did not name any new defendants.                  Mr. Cantrelle reiterated his prayer


for a declaration of the proper interpretation of "compensation" as contained in the

ordinance.5    Mr. Cantrelle requested that a mandatory injunction issue consistent


5 Mr. Cantrelle prayed as follows:
               Petitioner    seeks a declaratory judgment declaring that until the
       commencement of the next term of office on January 1, 2020, Ordinance 5444
       must be interpreted to include both the base salary and other statutorily authorized
       payments as the " compensation" for the three elected offices ( Sheriff, Clerk of
       Court, and Assessor). The judgment should provide that proper interpretation of
       Ordinance 5444 requires that the full statutory compensation paid to each of these
       offices must be averaged to determine the Parish President' s compensation, and
       not just the base salaries paid to these offices. The judgment should further
       provide that this interpretation of the Ordinance controls the Parish President' s
       salary for the years 2016, 2017, 2018, and 2019.

                                                     3
with the declaratory judgment that ordered "           Lafourche Parish"       to pay him the

correct salary amount for the year 2019, as well as any back pay owed to him

under the correct interpretation of the ordinance for the years 2016, 2017, and

2018. 6


          On April 16, 2019, Kristine Russell, in her official capacity as the District

Attorney for the Parish of Lafourche, filed a petition for intervention, which the

district court granted in an order signed on April 17, 2019.               As intervenor, the


District Attorney filed various exceptions to Mr. Cantrelle' s original and amended

petitions, including a dilatory exception raising the objection of lack of procedural

capacity, alleging that the Council was merely the legislative branch of the Parish

and did not have the capacity to sue or be sued under the Charter.              She also raised


the objection of prematurity, arguing that because Mr. Cantrelle filed suit in his

official capacity as Parish President, he was bound by the provisions of the Charter

to seek Council approval before initiating litigation and obtaining counsel for

himself.     The District Attorney filed a declinatory exception raising insufficiency

of service of process, alleging that Mr. Cantrelle' s petitions had only been served

on the Council' s clerk, who was not a designated agent for service of process and


did not have authority to accept service on behalf of a nonjuridical entity, the

Council.     The District Attorney filed a peremptory exception raising the objection

of no cause of action, arguing that a judgment could not be obtained against a non -

juridical entity, the Council.        The District Attorney also raised the objection of

prescription, arguing that the three-year liberative prescriptive period set forth in

La. C. C. P. art. 3494 applied to Mr. Cantrelle' s claim for monetary damages raised



6 Mr. Cantrelle' s request that the Parish pay him past due compensation, raised as a request for
mandatory injunction— and brought in conjunction with his declaratory judgment action— was
an appropriate method of demanding " further relief' as provided for in La. C. C. P. art. 1871, in
the event that Mr. Cantrelle prevailed on his demand for declaratory relief.     See Fishbein v.
State ex rel. Louisiana State Univ. Health Scis. Ctr., 2004- 2482 ( La. 4/ 12/ 05), 898 So. 2d
1260,   1272- 73 ( citin   Chauvet v. City of Westwego, 599 So. 2d 294, 296 (     La. 1992) (   per

curiam)).




                                                4
in his supplemental and amended petition.'              The District Attorney contended that

all claims for compensation due Mr. Cantrelle that were earned prior to April 10,


2016— three years before he first made the request                     in his supplemental and

amended petition— were prescribed.'



       Mr.   Cantrelle answered the District Attorney' s petition for intervention,

entering general denials.          He also filed a peremptory exception raising the

objection of no cause of action, arguing that the Louisiana Rules of Professional

Conduct prohibited the District Attorney from taking a position adverse to the

Parish President, describing himself as the District Attorney' s "            purported statutory

client."   Mr. Cantrelle further argued that the District Attorney lacked standing to

intervene in this matter because she was an unaffected third party who had no

interest in his declaratory judgment and mandatory injunction suit.'

       The district court held a hearing on all exceptions on August 16, 2019.                     In a


judgment signed on October 23,              2019, the trial court denied Mr. Cantrelle' s


peremptory exception raising the objection of no cause of action and also denied

the District Attorney' s dilatory exception raising the objection of prematurity.                  As


to the District Attorney' s dilatory exception raising the objection of lack of

procedural capacity, declinatory exception raising the objection of insufficiency of

service of process, and peremptory exception raising the objection of no cause of

action—    the trial court granted the exceptions as to the request for mandatory

injunction, but denied the exceptions as to the request for declaratory judgment.

The trial court also granted the District Attorney' s objection of prescription for all




7 Louisiana Civil Code article 3494( 1)        sets forth that "[   a] n action for the recovery of
compensation for services rendered" is " subject to a liberative prescription of three years[.]"


8 Mr. Cantrelle opposed the District Attorney' s exceptions.

9 The District Attorney opposed Mr. Cantrelle' s exception. Mr. Cantrelle filed a reply to the
opposition, which the District Attorney rebutted.


                                                  5
of Mr. Cantrelle' s claims arising before March 11, 2016. 10 The trial court granted

Mr. Cantrelle sixty days to amend his petitions to remove the grounds upon which

the granted exceptions were based.


       On October 9, 2019, Mr. Cantrelle filed a second supplemental and amended


petition for declaratory judgment and mandatory injunction.                    Mr. Cantrelle filed


this petition in both his official capacity as the Parish President and in his

individual capacity as an employee of the Parish.               He again named the Council as a


defendant, but also added the Parish of Lafourche a/ k/ a Lafourche Parish as a


defendant.    Mr. Cantrelle reiterated his claims for declaratory and injunctive relief

raised in his prior petitions.        The Parish filed an answer, and re -urged the dilatory

exception raising the objection of lack of procedural capacity as to the Council.

       Mr. Cantrelle' s term in office as the Parish President expired on December


31,   2019.     Thereafter, the       new Parish President— Archie             Chaisson, III—was


substituted as party plaintiff in place of Mr. Cantrelle, in his official capacity as

Parish President.       The substitution did not affect Mr. Cantrelle' s rights in his


individual capacity as a former employee of the Parish.

       On February 11,         2020, the district court held a trial on Mr. Cantrelle' s

                                             1
request for declaratory judgment.'               Following the introduction of evidence and

argument of counsel, the district court declared the meaning of "compensation"                       as



contained in the ordinance to be:


               The Court hereby declares the meaning of Lafourche
               Parish Ordinance No.              5444,   and determines that the
               compensation owed to the Lafourche Parish President
               pursuant [     to]     said   ordinance    shall    include,    in   the

                calculation,    all    supplemental      pay,   compensation[,]      or




10 Mr. Cantrelle fled his original suit for declaratory judgment on March 11, 2019.        Pursuant to
La. C. C. art. 3494( 1)' s three- year prescriptive period, all claims arising three years prior to that
date would be prescribed.


11 See La. C. C. P. arts. 1871, 1879, and 2592; see also Apasra Properties, LLC v. City of New
Orleans, 2009- 0709 ( La. App. 4th Cir. 2/ 11/ 10), 31 So. 3d 615, 626- 27 (" A claim for declaratory
relief is not a summary proceeding; it requires a trial on the merits where each party has an
opportunity to present evidence in a form other than verified pleadings and affidavits.").


                                                    0
                benefits received by the Sheriff, Clerk of Court,           and

                Assessor, for whatever reason.


The district court signed a judgment in accordance with its oral ruling on March

23, 2020. 12

        On April 16, 2020, the district court granted Mr. Cantrelle leave to file a


third amended and supplemental petition for declaratory judgment,                  mandatory

injunction, and relief under La. R.S. 23: 631- 32.          Therein, Mr. Cantrelle again


asserted his entitlement to monetary damages, specifically past due wages, due to

him during his term of office as the Parish President under the district court' s

declared interpretation of the ordinance.          Mr. Cantrelle also sought penalties and


attorney' s fees based on the Parish' s alleged failure to pay what is due him under

the terms of his former employment by the Parish, pursuant to La. R.S. 23: 631-

32. 13 Mr. Cantrelle incorporated by reference all other allegations from his second

supplemental and amended petition.



        Mr.    Chaisson filed an      answer to      Mr. Cantrelle' s third amended        and


supplemental petition, entering general denials. The Parish also filed an answer to

Mr. Cantrelle' s third amended and supplemental petition. The Parish argued that


La. R.S. 23: 631- 32 did not apply to Mr. Cantrelle' s claims since he held public

office and was thus exempted from the wage payment provisions set forth in those

statutes. 14 In its answer, the Parish also raised the affirmative defenses of accord


and satisfaction and contributory and/ or comparative fault of Mr. Cantrelle, for his

acts in calculating,        proposing, certifying,   and accepting the compensation he

received during his term in office as Parish President.          The Parish argued that to


the extent Mr. Cantrelle' s compensation deviated from the amounts claimed in his


12 See La. C. C. P. art. 1871.

13 At the hearing on the mandatory injunction, Mr. Cantrelle stipulated that this claim was
abandoned.




14 In support of its argument, the Parish cited La. R.S. 23: 1034( B) of the Louisiana Workers'
Compensation Law, which exempts public officials from workers' compensation coverage.



                                               7
amending petitions,       it was solely due to his own negligence and lack of due

diligence.   The Parish contended that the Parish President proposes a yearly budget

to the Council, which includes a certification of his own salary, for which the

Parish President is solely responsible.

       Mr.   Chaisson also filed a peremptory exception raising the objection of

prescription as to Mr. Cantrelle' s claims for past due wages arising three years

prior to October 9, 2019.         Mr. Chaisson argued that until Mr. Cantrelle filed his


second supplemental and amended petition on October 9, 2019— wherein he


finally named the Parish as a defendant— Mr.                Cantrelle had not yet named the


proper party defendant in this litigation.            Mr. Chaisson argued that the October 9,


2019 second supplemental and amending petition did not relate back to the original

filing date of the declaratory action on March 11, 2019.               Because the Council and


the Parish are not solidary obligors or joint tortfeasors, he argued that suit against

the Council (the originally named defendant) did not interrupt prescription as to the

claims against the Parish.       Furthermore, Mr. Chaisson contended that the original


petition did not contain a claim for monetary damages, but merely sought

declaratory judgment. The Parish joined Mr. Chaisson in urging the objection of

prescription.



       On March 15, 2021,          the district court held an evidentiary hearing on Mr.

Cantrelle' s remaining claims for mandatory injunction and monetary damages. 15

At the start of the hearing,         the district court sustained Mr. Chaisson and the


Parish' s objection of prescription for all of Mr. Cantrelle' s claims arising more

than three years prior to April 10, 2019, the filing date of the supplemental and

amended petition, wherein Mr. Cantrelle first sought a mandatory injunction and



15 See La. C. C. P. arts. 3601 and 3602; see also Concerned Citizens for Proper Plan., LLC v.
Par. of Tangipahoa, 2004- 0270, 2004- 0249 ( La. App. 1St Cir. 3/ 24/ 05), 906 So.2d 660, 664 (" A
mandatory injunction, so named because it commands the doing of some action, cannot be issued
without a hearing on the merits.... [ T] he party must show by a preponderance of the evidence at
an evidentiary hearing that he is entitled to the preliminary injunction.").

                                                  8
monetary damages.          Thereafter, the district court heard witness testimony and

entered exhibits into evidence, including an exhibit proffered by Mr. Chaisson.

        Following the hearing, the district court gave oral reasons for ruling and took

the matter under advisement to prepare a judgment. Thereafter, the district court


rendered judgment on March 30, 2021, in favor of Mr. Cantrelle and against the


Parish16 for past due compensation in the following amounts: $              46, 272. 00 for 2016


 prorated from April 10, 2016); $ 49, 555. 00 for 2017; $ 54, 749. 00 for 2018;                and



 30, 662. 00 for 2019. The district court assessed legal interest on $ 150, 576. 00 for


the years 2016- 2018 ( commencing April 10, 2019),              and on $ 30, 662. 00   for the year


2019 ( commencing January 1, 2020). 17

        The Parish" and Mr. Chaisson now appeal. 19


                                 STANDARD OF REVIEW


        The purpose of the declaratory judgment articles of the Louisiana Code of

Civil Procedure is to settle and afford relief from uncertainty and insecurity with

respect to rights,     status,   and other legal relations,        and they are to be liberally

construed and administered.        La. C. C. P. art. 1881; Blanchard v. Blanchard, 2012-


0106 ( La. App.     1St Cir. 12/ 31/ 12), 112 So. 3d 243, 255, writ denied, 2013- 0488 ( La.


4/ 12/ 13),   111 So. 3d 1013.     We review a trial court' s decision to grant or deny a

declaratory judgment under the "        abuse of discretion"        standard of review.    Mai v.


Floyd, 2005- 2301 (      La. App.    1st Cir. 12/ 6/ 06), 951 So. 2d 244, 245, writ denied,




16 The district court' s March 30, 2021 judgment referred to the Parish as the " Lafourche Parish
Consolidated Government."


17 The district court showed its calculations set forth in its March 30, 2021 judgment in an exhibit
attached to the judgment labeled, " Exhibit A."       We have attached the judgment, Ex. A to the
judgment, and an " Explainer" of Ex. A to this court' s opinion.


18 The Parish of Lafourche filed a motion for a suspensive appeal of the district court' s March
30, 2021 judgment.     The district court signed an order of appeal on April 15, 2021, notice of
which was transmitted by the Clerk of Court on April 16, 2021.

19 Mr. Chaisson filed a motion for a suspensive appeal of the district court' s March 30, 2021
judgment.     The district court signed an order of appeal on April 30, 2021, notice of which was
transmitted by the Clerk of Court on May 3, 2021.


                                                  0
2007- 0581 ( La. 5/ 4/ 07), 956 So. 2d 619.    The scope of appellate review under the


 abuse of discretion" standard is confined to a determination of whether or not the


trial court abused its discretion by granting or refusing to render a declaratory
                                                                                         1St
judgment.     Roper v. E. Baton Rouge Metro. Council, 2015- 0178 ( La. App.

Cir. 11/ 6/ 15), 183 So. 3d 550, 553, writ denied, 2015- 2231 ( La. 2/ 5/ 16), 186 So. 3d


1166.


        A mandatory injunction is one that commands the doing of some action, and

cannot be issued without a hearing on the merits.                The jurisprudence has


established that a mandatory preliminary injunction has the same basic effect as a

permanent injunction, thus, it may not be issued on merely a prima facie showing

that the party seeking the injunction can prove the necessary elements.        Instead, the


party seeking a mandatory injunction must show by a preponderance of the

evidence20 at an evidentiary hearing that he is entitled to the preliminary

injunction.   City of Baton Rouge/ Par. of E. Baton Rouge v. 200 Gov' t St.,         LLC,


2008- 0510 ( La. App.    1St Cir. 9/ 23/ 08), 995 So. 2d 32, 36, writ denied, 2008- 2554


La. 1/ 9/ 09), 998 So. 2d 726.   The issuance of a mandatory preliminary injunction

addresses itself to the sound discretion of the trial court and will not be disturbed


on review unless a clear abuse of discretion has been shown. Concerned Citizens


for Proper Plan.,    LLC v. Par. of Tangipahoa, 2004- 0270, 2004- 0249 ( La. App.

1St Cir. 3/ 24/ 05), 906 So. 2d 660, 663. Where the standard of review is an abuse of


discretion, the role of the reviewing court is not to determine what it considers to

be an appropriate award, but rather it is to review the exercise of discretion by the

trier of fact.   Covington v. McNeese State Univ., 2012- 2182 ( La. 5/ 7/ 13),          118


So. 3d 343, 351.




21 Proof by a preponderance of the evidence means that the evidence, taken as a whole, shows
that the fact or cause sought to be proven is more probable than not.   Crowell v. City of
Alexandria Through Snyder, 558 So. 2d 216, 218 ( La. 1990).



                                              10
                                  LAW AND DISCUSSION


Parish' s Assignment of Error 1: Interpretation of Ordinance 5444


          In its first assignment of error, the Parish contends that the district court


erred in its interpretation of the term " based on" contained in the ordinance.             The


Parish argues that the trial court interpreted " based on" to mean that the ordinance


guarantees the President a specific salary.          The Parish avers that the ordinance


should be interpreted to mean that the Parish President' s salary be " based on"            the



average salaries of Sheriff, Clerk of Court, and Assessor as a starting point, subject

to the mandatory budgetary process outlined in the Charter.

          The statutory and jurisprudential rules for statutory construction and
                                                                                             1St
interpretation apply to ordinances. See Varner v. Day, 2000- 2104 ( La. App.

Cir. 12/ 28/ 01), 806 So. 2d 121, 125.       The function of statutory interpretation and

the construction given to legislative acts rests with the judicial branch of the

government.         Theriot v. Midland Risk Ins. Co., 95- 2895 ( La. 5/ 20/ 97), 694 So. 2d


184, 186.     The rules of statutory construction are designed to ascertain and enforce

the intent of the legislative body.      See Succession of Boyter, 99- 0761 ( La. 1/ 7/ 00),


756 So. 2d 1122, 1128. Legislation is the solemn expression of legislative will and,


thus,   the interpretation of legislation is primarily the search for the legislative

intent.       Id.      The   paramount    consideration   in   statutory   interpretation    is


ascertainment of the legislative intent and the reason or reasons which prompted


the legislative body to enact the law.      See Theriot, 694 So. 2d at 186.


          The starting point in the interpretation of any statute is the language of the

statute itself. Id. " When a law is clear and unambiguous and its application does


not lead to absurd consequences, the law shall be applied as written and no further


interpretation may be made in search of the intent of the legislature."        La. C. C. art.


9. However, " when the language of the law is susceptible of different meanings, it


must be interpreted as having the meaning that best conforms to the purpose of the
law."   La. C. C. art. 10.   When the words of a law are ambiguous, their meaning

must be sought by examining the context in which they occur and the text of the

law as a whole, and laws on the same subject matter must be interpreted in


reference to each other.     La. R.S. 1: 3; La. C. C. arts. 12 and 13; Pumphrey v. City

of New Orleans, 2005- 0979 ( La. 4/ 4/ 06), 925 So. 2d 1202, 1210.                 The meaning

and intent of a law is determined by considering the law in its entirety and all other

laws on the same subject matter and placing a construction on the provision in

question that is consistent with the express terms of the law and with the obvious


intent of the legislature in enacting it. Pumph rey, 925 So.2d at 1210.

        A legislative body is presumed to enact each statute with deliberation and

with full knowledge of all existing laws on the same subject.                      See State v.


Campbell, 2003- 3035 ( La. 7/ 6/ 04),        877     So. 2d    112,   117.    Thus,     legislative


language will be interpreted on the assumption the legislative body was aware of

           statutes    and   ordinances,     well- established        principles   of    statutory
existing


construction, and with knowledge of the effect of their acts and a purpose in view.


Id.   Where it is possible, courts have a duty in the interpretation of a statute or

ordinance to adopt a construction which harmonizes and reconciles it with other


provisions dealing with the same subject matter.              See La. C. C. art. 13;      see also




City of New Orleans v. Louisiana Assessors'                   Retirement and Relief Fund,


2005- 2548 ( La. 10/ 1/ 07), 986 So. 2d 1, 15.


        Lafourche Parish Ordinance 5444 provides, in pertinent part:


                             ORDINANCE No.            5444


              AN       ORDINANCE             AMENDING                 AND     RE-
              ENACTING          CHAPTER         2—     ADMINISTRATION,
              ARTICLE          III -    PROVISIONS               GOVERNING
              OPERATIONS OF PARISH GOVERNING BODY,
              DIVISION         I -     GENERALLY,              SECTION        2- 68
               PARISH        PRESIDENT' S            SALARY)           OF    THE
              LAFOURCHE PARISH CODE OF ORDINANCES,
              AS      IT   PERTAINS        TO      ESTABLISHING              THE
              SALARY          OF       THE       LAFOURCHE               PARISH




                                              12
             PRESIDENT,             EFFECTIVE                    WITH     THE          NEXT
             TERM OF OFFICE, YEAR 2016.


                    WHEREAS, the Parish President' s salary was last
             established in 2005 by Ordinance No. 3545[,] which
             increased the annual salary to $ 65, 000. 00; and

                      WHEREAS, Chapter 2, Article II1, Division                             1,

             Section 2- 68 ( Parish President' s Salary) of the Lafourche
             Parish Code of Ordinances allows the Council to change
             the annual salary of the Parish President by ordinance;
             and




                      WHEREAS,                the    compensation        rates     for     the

             Parish -wide positions of the Sheriff, Clerk of Court[,]
             and Assessor         are    established         on an      annual    basis     in
             accordance with a predetermined formula approved by
             the State Legislature; therefore


                      BE     IT   ORDAINED,                by the Lafourche Parish
             Council, which convened in regular session on April 8,
             2014, that:


                      SECTION            1.         This    Ordinance
                                                                 hereby    does

             establish the Parish President' s salary effective with the
             next term of office, Year 2016.


                      SECTION 2.               The Compensation of the Parish
             President be established based on the prior year average
             compensation         of     the        Parish -wide     positions     of      the

             Lafourche        Parish     Sheriff, Clerk           of Court[,]     and      the
             Assessor.


                      SECTION 3.                The Human Resources Director

             shall annually certify the compensation of each of these
             elected       positions (   Sheriff, Clerk           of Court, Assessor)

             beginning in August 2015 and each August thereafter to
             average and set the compensation of the Parish President
             taking office in January 2016 and each year thereafter.

                      SECTION            4.         All    Ordinances      or     parts     of


             Ordinances by the Lafourche Parish Council conflicting
             with     or     inconsistent       with       the    provisions      of     these

             regulations are hereby repealed.



                      SECTION            7.         This   Ordinance      shall    become
             effective January 1, 2016.

By a vote of 7- 1 (    with one Council member absent), the Council approved the


ordinance on April 14, 2014.




                                                      13
       The Parish argues that the district court failed to reconcile its interpretation


of the ordinance with the provisions of the Charter. In prior versions of ordinances


setting the salary of the Parish President, the ordinances set forth a specific dollar

amount for the salary.   In contrast, Ordinance 5444 adopted a formula to be used in


calculating the Parish President' s salary (" based on the prior year average

compensation of the Parish -wide positions of the Lafourche Parish Sheriff, Clerk


of Court[,] and the Assessor").     The Parish contends that the ordinance' s adoption


of a formula involves the appropriation of funds, making the Parish President' s

salary subject to legislative deliberation under the mandatory budgetary process set

forth in the Charter.    The Parish avers that the mandatory budget adoption and

amendment procedure contained in the Charter is the " exclusive method for

                                         21
appropriation of the Parish' s funds."


       The Parish further argues that the use of the term " based on" rather than the


mandatory term " shall" in the ordinance indicates that the drafters intended that the

Parish President' s salary be determined through the deliberative,            mandatory


budgetary process set forth in the Charter.        The Parish contends that the formula


averaging the salaries of the three officials is " the starting point for, and not the

final determination of, the Parish President' s salary."      The Parish argues that the


President as part of his annual budget proposal submits his salary to the Council.

The Council then has a duty to adopt a balanced budget and may thus amend or

adopt any line item.     The Parish argues that this is " essentially a constitutional


function reserved to the Council, which cannot be removed or modified by mere

ordinance."




       The Charter mandates that the Parish must adopt an annual operating budget

and an annual capital budget.22 Article VI, Section I of the Charter outlines the


21 Lafourche Parish Home Rule Charter, Article VI, Section 1. The Annual Budgets.

22 Lafourche Parish Home Rule Charter, Article III, Section 7. Budget.


                                              14
procedure for the proposal and adoption of the annual budgets. 23 Under Article VI,

Section 1( A),     the Parish President has the " mandatory duty to prepare the proposed

Parish budgets," which must be balanced.24             The Parish President must submit a


line item operating budget and capital budget to the Council at least ninety days

before the beginning of each fiscal year."

         Thereafter, the Council has "   a mandatory duty to take action on each budget

no later than thirty ( 30) calendar days prior to the commencement of the ensuing

fiscal year. ,26     The Council may amend a budget, which must be balanced as

amended.      A budget is enacted "      when it is voted upon favorably by at least a

majority ( 5) of the voting members of the Council. If the Council fails to timely

enact a budget, it shall be finally adopted as submitted by the President." 27

         The Parish President then has a mandatory duty— no        later than ten days after


the expiration of the Council' s thirty -day period to act on a budget— to      either sign



the budget or veto any line item and sign approval of the remainder of the budget. 18

Any line item veto by the Parish President affects only an amendment made by the

Council to a budget, not any line item as originally submitted by the President. 29

The President must note any action taken on each budget, and return it to the

Council. If the President vetoes any item, he must prepare written reasons to attach

to the budget prior to returning it to the Council. If the President fails to timely act

23 Lafourche Parish Home Rule Charter, Article VI, Section 1. The Annual Budgets.

24 Lafourche Parish Home Rule Charter, Article Vl, Section 1. The Annual Budgets, A.
Budget Preparation; Balanced Budget.


25 Lafourche Parish Home Rule Charter, Article VI, Section 1. The Annual Budgets, B.
Submittal of Budgets.


26 Lafourche Parish Home Rule Charter, Article VI, Section 1. The Annual Budgets,         E.

Council Action on the Submitted Budgets, 4. Enactment of the Budgets by the Council.

27 Id.

28 Lafourche Parish Home Rule Charter, Article VI, Section 1. The Annual Budgets, F.
Action of the President on an Enacted Budget, 1.


29 Lafourche Parish Home Rule Charter, Article VI, Section 1.       The Annual Budgets, F.
Action of the President on an Enacted Budget, 1( b).


                                                15
on a budget, it shall be finally adopted as enacted by the Council.30

         The Council may then reconsider any vetoed line item at its next meeting,

provided that such meeting take place prior to the beginning of the ensuing fiscal

year.
         If the Council successfully overrides a Presidential veto ( by a two-thirds

majority, i.e.,    six voting members),       the Council must ensure that the resulting

budget is balanced. 31

         A budget is adopted when: ( 1)      the Council fails to timely enact ( as outlined

above); (   2) the President fails to timely act ( as outlined above); (              3) the President


signs a budget; ( 4) the President exercises line item veto power, and the Council


fails to hold a meeting to override; or ( 5)           the President exercises line item veto


power, and the Council holds a meeting to override the veto, either succeeding or

failing to do so. 32 A finally adopted budget becomes executory on the first day of

the ensuing fiscal year.33

         At the hearing on Mr. Cantrelle' s mandatory injunction, the following

exchange occurred:



                  Counsel for the Parish]
                        Let me rephrase. [    The ordinance] doesn' t say that
               the [ P] arish [   P] resident salary is guaranteed to be the
               average     of     the   compensation     paid    to   the [    C] lerk,
                  S] heriff, [ A] ssessor,   right?      It   doesn' t   say     it    is
               guaranteed.



                  The District Court]
                        But that' s the way I interpret it, counsel.

                  Counsel for the Parish]
                        True.


                   The District Court]


30 Lafourche Parish Home Rule Charter, Article VI, Section 1. The Annual Budgets, F.
Action of the President on an Enacted Budget, 2.


31 Lafourche Parish Home Rule Charter, Article VI, Section 1. The Annual Budgets, G.
Council Action to Override a Presidential Veto.


32 Lafourche Parish Home Rule Charter, Article VI, Section 1. The Annual Budgets, H. Final
Adoption of the Budgets, 1- 5.


33 Id.


                                                  16
                         So you don' t need to play those word games based
              on it' s clear.    It' s a clear directive.   That' s what he' s
              entitled to.


        To adopt the Parish' s suggested interpretation of the " based on" language


would ignore the plain language of the ordinance and its structure as whole and


would     render   the    ordinance   discretionary,   despite   the   mandatory   language


contained therein.        The ordinance provides that the " Lafourche Parish Code of


Ordinances allows the Council to change the annual salary of the Parish President

by ordinance...." (       Emphasis added).     Section 1 of the ordinance states "[ t] his


Ordinance does hereby establish the Parish President' s salary...." (              Emphasis


added).   The plain language of the ordinance establishes that the ordinance is the


exclusive method by which the Parish President' s salary be set. If the drafters of

the ordinance intended that the Parish President' s salary be set according to the

budgetary process outlined in the Charter, it could have included that language in

the ordinance; it did not.


        It is also clear that the drafters of the ordinance intended that the ordinance


establish a formula by which the Parish President' s salary could be determined

with certainty each year. The ordinance provides that " the compensation rates for


the Parish -wide positions of the Sheriff, Clerk of Court[,]             and Assessor are


established on an annual basis in accordance with a predetermined formula


approved by the State Legislature[.]"        This clearly shows that the purpose of the

ordinance was to establish a similar " predetermined formula" to calculate the


Parish President' s salary— specifically,    "[ t] he compensation of the Parish President


be established based on the prior year average compensation of the Parish -wide


positions of the Lafourche Parish Sheriff, Clerk of Court[,] and the Assessor."         The


ordinance' s use of the term " based on" here conforms to a practical understanding

that the "   predetermined formula approved by the State Legislature"               used   to



establish, with certainty, the salaries of the three referenced officials may change


                                              17
year to year.    Accordingly, the salary of the Parish President may change year to

year using the formula set forth in the ordinance.

        Based on the foregoing, we find no abuse of the trial court' s discretion in its

interpretation of the ordinance. See Concerned Citizens for Proper Plan., LLC,


906 So. 2d at 663.


Parish' s Assignment of Error 2: Negligence/ Accord & Satisfaction


        In its second assignment of error, the Parish argues that the district court


erred in calculating the compensation owed to Mr. Cantrelle by failing to recognize

that two affirmative defenses raised by the Parish in its answer to Mr. Cantrelle' s

third amended and supplemental petition precluded Mr. Cantrelle' s recovery.               The


Parish argues that because Mr. Cantrelle set forth specific figures for his salaries in


his annual budget proposals that were submitted to the Council, any negligence in

the calculation and certification of those proposed salaries is entirely the fault of

Mr. Cantrelle.    The Parish further argues that the salaries Mr. Cantrelle received


for his service in office were exactly what he proposed to the Council in his annual

budget proposals, therefore, a form of accord and satisfaction occurred, and the


received salary payments were tendered in full settlement of this dispute. Every

year Mr. Cantrelle served in office— except for the year 2018 when the Council


exercised its line item veto power to reduce the amount— Mr. Cantrelle received

                          34
the salary he proposed.

        Louisiana courts have adopted a duty -risk analysis in determining whether to




34 When Mr. Cantrelle began his term in 2016, his compensation had already been set for the
year 2016 by the prior administration. The Parish President salary proposed for the year 2020 by
Mr. Cantrelle was the first year of the Chaisson administration.   The Parish contends that Mr.
Cantrelle was paid the exact amounts he submitted in his budget proposals for the years 2017 and
2019.



                                               18
                                                                          35
impose liability under general negligence principles.                          Lemann v. Essen Lane


Daiquiris, Inc., 2005- 1095 ( La. 3/ 10/ 06), 923 So. 2d 627, 632- 33.                        A negative


answer to any of the inquiries of the duty -risk analysis results in a determination of

no liability. See Bellanger V. Webre, 2010- 0720 ( La. App.                          1St Cir. 5/ 6/ 11),    65


So. 3d 201, 207, writ denied, 2011- 1171 ( La. 9/ 16/ 11), 69 So. 3d 1149.


       The doctrine of accord and satisfaction estops a creditor from suing on a

compromised debt.              For there to be a valid accord and satisfaction of a debt or


claim, there must be: ( 1) a disputed claim; ( 2) a tender of a check for less than the


amount of the claim by the debtor, and (                      3)   an acceptance of the tender by the

creditor.     Complete Med. Sys., L.L.C. v. Health Net Fed. Servs., L.L.C., 2013-


0367 ( La. App.        Pt Cir. 11/ 1/ 13), 136 So. 3d 807, 810- 11.            Essential to finding that a

valid accord and satisfaction occurred is a showing that the creditor understood

that the payment was tendered in full settlement of the dispute.                        Thus, an accord


and satisfaction is not present if there is no evidence that the creditor was fully

informed of the nature of the compromise offer by the debtor.                        Id. at 811.    Accord


and satisfaction is an affirmative defense, and the party who asserts this defense

shall be held to the strict proof thereof. See La. C. C. art. 1005.                       The party who

pleads the defense has the burden of proving it by a preponderance of the evidence.

In cases where its applicability is in doubt, it will not be applied. See Reily Elec.

Supply, Inc. v. Hollenberg, 535 So. 2d 1321, 1323 ( La. App. 5"                          Cir. 1988),       writ



denied, 540 So. 2d 331 ( La. 1989).


       Section 3 of the ordinance provides that the " Human Resources Director




35 For liability to attach under a duty -risk analysis, a plaintiff must prove five separate elements:
 1) the defendant had a duty to conform his conduct to a specific standard of care ( or the
defendant owed a duty of care to the plaintiff) (the duty element); ( 2) the defendant failed to
conform his conduct to the appropriate standard ( or breached the requisite duty) ( the breach
element); (   3)   the defendant' s substandard conduct was a cause -in -fact of the harm or the
plaintiff' s injuries ( the cause -in -fact element); ( 4) the risk of harm was within the scope of
protection afforded by the duty breached ( the scope of the duty, scope of protection, or legal
cause element);     and ( 5) actual damages ( damages element).           See Bellanger v. Webre, 2010-

0720 ( La. App.      1st Cir. 5/ 6/ 11),   65 So. 3d 201, 207, writ denied, 2011- 1171 ( La. 9/ 16/ 11),     69
So. 3d 1149; see also Lazard v. Foti, 2002- 2888 ( La. 10/ 21/ 03), 859 So. 2d 656, 659.



                                                         19
shall annually certify the compensation of each of these elected positions ( Sheriff,

Clerk of Court, Assessor) beginning in August 2015 and each August thereafter to

average and set the compensation of the Parish President taking office in January

2016 and each year thereafter."          At the evidentiary hearing,        Thomas Lynn


Lasseigne testified that he served as Mr. Cantrelle' s Human Resources Director in


2016 and 2017.        Mr.   Lasseigne officially participated in certifying the Parish

President' s salary one time— in 2016, for the proposed 2017 budget.

          When Mr. Cantrelle began his term in 2016, his compensation had already

been set for the year 2016 by the prior administration.          The 2016 proposed and


enacted salary for the Parish President was $    122, 341. 00.   During that first year in

office,    Mr.   Lasseigne began reviewing public reports from the Office of the

Louisiana Legislative Auditor showing the compensation of the Sheriff, Clerk of

Court, and Assessor to be used to average and establish the compensation of the


Parish President for the upcoming 2017 fiscal year,         since Mr. Lasseigne "      was




going to have to figure it out as HR director[.]" In reviewing the legislative auditor

reports, Mr. Lasseigne discovered that Mr. Cantrelle' s 2016 enacted salary was too

low pursuant to the formula set forth in the ordinance.      Mr. Lassigne testified that


two reasons accounted for the inaccurate salary amount:           1)   the then -unresolved



dispute as to what amounts were included in "     compensation;"       and 2) timing of the

receipt of the legislative auditor reports containing the compensation of two of the

referenced officials ( specifically, the Sheriff and the Clerk of Court, whose fiscal

years run from July 1 to June 30, instead of the Parish and Assessor' s January 1 to

December 31 fiscal years).


          The 2017 proposed and enacted Parish President salary was $          142, 502. 00.


Mr. Lassigne testified that after enacting the 2017 budgets, the Parish President' s

compensation would have to be adjusted to account for the six- month delay of

receipt of the enacted salaries of the Sheriff and Clerk of Court needed to



                                            20
accurately calculate the Parish President' s compensation.           Mr. Lasseigne testified


that he believed the proper way to fix the discrepancy was through a budget

amendment.     Mr. Lasseigne spoke to the district attorney as to how to go about this

process and later emailed the Parish' s Director of Finance, Carrel F. Hymel, III,


indicating that adjustments needed to be made to the Parish President' s salary.

        At some point in 2017, an attempt was made to reimburse Mr. Cantrell for


the salary discrepancies via an internal budget amendment, as opposed to a formal

budget amendment, since " there was money in the budget,"             and the ordinance was



not properly followed.      The Parish issued Mr. Cantrelle two checks in an agreed-


upon total amount of $ 22, 775. 70          for the 2016 and 2017 salary discrepancies;

however, the Parish requested that Mr. Cantrelle pay that amount back, which he

r


        The 2018 proposed Parish President salary was $              157, 255. 00.     After the


Council received the proposed 2018 budgets, it amended the proposed Parish


President' s salary to $    124, 376. 00.    The President exercised his line -item veto


power of the Council amendment; the Council then overrode the Parish President' s


veto.   The 2018 enacted amount for the Parish President' s salary was $             124, 376. 00.


The 2019 proposed and enacted Parish President' s salary was $ 160, 536. 00.

        Then in 2019, Mr. Cantrelle initiated his suit for declaratory judgment, and

amended his petition to request a mandatory injunction, alleging that he was

underpaid    pursuant     to   the   ordinance       establishing   the   Parish     President' s


compensation.




        Following the conclusion of evidence at the hearing,               the district court


reasoned:




              The Court does not accept the argument that because our
               P] arish is governed by a Home Rule Charter[,]             which


              has the equivalency of a constitution[,]          which I agree
              with...,   but I don' t think it defeats the claim here.      The

              Court cannot accept that as a prohibition against paying



                                                21
              what is owed.     The issue really would be is it owed[,] or
              is the plaintiff guilty of some sort of[,] whether you want
              to call it contributory negligence, failure to do due
              diligence, such things, the Court will not find that any
              failures on the part of the plaintiff constituted a defense
              to the amount owed.        This was clearly [ an ordinance] that
              needed interpretation. It was not clear....


                        The [ Council] itself denied the proposal that was
              submitted based upon an attempted interpretation of this
               ordinance].      So the Court does not fault the [ P] arish
               P] resident   or [ his]   administration from not properly
              calculating it clearly.     It was not the fault of the [ P] arish
               P] resident in 2016.That was a budget submitted by the
              previous     administration[,]and the [ C] ourt can clearly

              understand that the difficulties in attempting to calculate
              it as testified to by Mr. Lasseigne because of the
              difference in the fiscal years between the parties and the
              clear confusion because of the various benefits [ enjoyed
              by the three referenced officials].



              It' s my understanding the ordinance was amended. The
              Court cannot ... fault the administration for not knowing
              how to calculate it. In fact, I think the administration did
              the right thing in returning the payment when it was
              called into question and submitting this petition for
              declaratory judgment to try to resolve these matters.

       We agree with the district court that Mr. Cantrelle is not at fault for the


discrepancies in the Parish President' s compensation contained in the budgets he


submitted to the Council for the years in question.        The record clearly demonstrates

that calculating the Parish President' s salary in actual practice posed significant

problems since the compensation for two of the referenced officials essential for


use in the ordinance' s formula were either not available or not finalized in a public


report format at the time the Parish President was required to submit his proposed


budgets to the Council as required by the Charter ( at least ninety days before the
                                                                   latest36).

beginning of each fiscal year, i.e., by September 1 at the                      This is further


evidenced by the fact that the Council ultimately amended Ordinance 5444 to




36 See Lafourche Parish Home Rule Charter, Article VI, Section 1. The Annual Budgets, B.
Submittal of Budgets.



                                               22
address the problem in the ordinance' s practical application. 37                   We would not


deprive the Parish President of his compensation because he did not have all the


information at the time to calculate the exact amount. For these reasons, we do not


find that the district court erred in its determination that the affirmative defenses


raised by the Parish precluded Mr. Cantrelle' s recovery.

Chaisson' s     Assignments        of Error       1- 3:   Interpretation    and    Application        of
Ordinance; Proffered Exhibit


         In his first three assignments of error, Mr. Chaisson argues that the district


court erred in its interpretation and application of the ordinance.                  Mr. Chaisson


contends that while the district court ruled that the compensation owed to the


Parish    President     pursuant    to   the    ordinance     included    all   supplemental     pay,


compensation,      or   benefits,    the district court actually failed to consider all

supplemental pay,        compensation,         or benefits when performing its calculation.

Specifically, Mr. Chaisson proffered an exhibit of excerpts from the legislative

auditor reports showing the amounts received by the Parish President during his

term in office, which Mr. Chaisson argues the district court should have used in


calculating any back pay owed to Mr. Cantrelle.                Mr. Chaisson contends that the


district court erred in excluding his proffered exhibit as not relevant.

         Mr. Cantrelle argues in response that the district court did consider all


relevant information from the proffered exhibit as is evidenced by the district

court' s oral reasons for ruling and Exhibit A attached to the district court' s final

judgment in this matter. In fact, Mr. Chaisson himself admits in his appellant brief


that " even though the Court felt that the Legislative Auditor' s report regarding the

total compensation paid for Mr. Cantrelle was not relevant to his calculation, the


Court did take a look at and rely on the proffer when trying to make a

determination regarding retirement and/ or deferred compensation plan."



37 That amendment to the ordinance is not a part of this record, nor is it at issue in this appeal.


                                                   23
        The purpose of a proffer is to preserve excluded testimony or evidence for

appellate review.    See La. C. C. P. art. 1636; see also Magee v. Pittman, 98- 1164


La. App.    1st Cir. 5/ 12/ 00), 761 So. 2d 731, 742, writs denied, 2000- 1684, 2000-


1694 ( La. 9/ 22/ 00), 768 So. 2d 31,       602.   It is well- settled that a trial court is


afforded vast discretion with regard to evidentiary rulings, and the court' s decision

to admit or deny evidence will not be disturbed on appeal absent a clear abuse of

that discretion.    Danna v. Ritz- Carlton Hotel Co., L.L.C., 2020- 0116, 2020-


0187,   2020- 0318 ( La.   App.   4th   Cir. 3/ 24/ 21),      So. 3d    5,
                                                                                 2021   WL


1159726, at * 7, writs denied, 2021- 00713, 2021- 00714 ( La. 10/ 1/ 21),       324 So. 3d


1053 and 1059; see also Pittman v. Flanagan, 2019- 0038 (               La. App.    1st Cir.


9/ 27/ 19), 287 So. 3d 721, 728. Based on our review of the record and the proffered


exhibit, we cannot find that the district court abused its vast discretion in excluding

the proffered exhibit as alleged by Mr. Chaisson.          These assignments of error are


without merit.



Chaisson' s Assignment of Error 4: Prescription


        In his fourth assignment of error, Mr. Chaisson contends that Mr. Cantrelle' s


claims to compensation arising three years prior to October 9, 2019 are prescribed

because Mr. Cantrelle did not name the Parish as a defendant until he filed his


second supplemental and amended petition on that date.


        Mr. Cantrelle argues in response that he filed a supplemental and amended


petition for declaratory judgment and mandatory injunction in his official capacity

as the Parish President on April 10, 2019.           Therein, Mr. Cantrelle' s request for


mandatory injunction specifically demanded that " Lafourche Parish" pay him what

he was owed. Because Mr. Cantrelle filed the supplemental and amended petition


in his official capacity, he argued that the Parish had sufficient notice of the suit,

including his demand against the Parish.             Mr.   Cantrelle also argued that any

amendments made in his October 9, 2019 second supplemental and amended



                                              24
petition relate back to the filing of his supplemental and amended petition on April

10, 2019.


       Louisiana Civil Code article 3494( 1)         sets forth that "[ a] n action for the


recovery of compensation for services rendered"              is " subject to   a liberative


prescription of three years[.]"         An objection of prescription is a peremptory

exception, which a defendant may raise at any time.        La. C. C. P. arts. 927( A)( 1) and


928( B).    A party urging an exception raising the objection of prescription has the

burden of proving facts to support the exception unless the petition is prescribed on

its face.   Dunn v. City of Baton Rouge, 2007- 1169 ( La. App.         1St Cir. 2/ 8/ 08), 984


So. 2d 129, 130. Louisiana Code of Civil Procedure article 931 provides that at the


trial of a peremptory exception of prescription, " evidence may be introduced to

support or controvert any of the objections pleaded, when the grounds thereof do

not appear from the petition."           In the absence of evidence,      an   exception    of



prescription must be decided on the facts alleged in the petition,               which     are



accepted as true.    Bailey v. Loewe, 2019- 0915 ( La. App. 1 st   Cir. 8/ 3/ 20), 310 So. 3d


746, 748.      If evidence is introduced at the hearing on the peremptory exception of

prescription, the district court' s findings of fact are reviewed under the manifest


error standard of review.     Sanders v. Petrin, L.L.C.,     2019- 1625 ( La. App. 1St Cir.

7/ 24/ 20), 309 So. 3d 388, 390.      If the findings are reasonable in light of the record


reviewed in its entirety, an appellate court may not reverse even though convinced

that had it been sitting as the trier of fact, it would have weighed the evidence

differently.     Oil Ins. Ltd.   v.   Dow Chem. Co., 2007- 0418 (       La. App.     1St Cir.


11/ 2/ 07), 977 So. 2d 18, 23, writ denied, 2007- 2319 ( La. 2/ 22/ 08), 976 So. 2d 1284.


       Louisiana Code of Civil Procedure article 1153 provides that "[ w] hen the


action or defense asserted in the amended petition or answer arises out of the


conduct, transaction, or occurrence set forth or attempted to be set forth in the


original pleading, the amendment relates back to the date of filing the original


                                               25
pleading."   The criteria for determining whether La. C. C.P. art. 1153 allows an

amendment, which changes the identity of a party sued, to relate back to the filing

date of the original petition ( in our case, the supplemental and amended petition


filed on April 10, 2019, wherein Mr.            Cantrelle first requested the mandatory

injunction) are:


                 1)    The   amended   claim must arise     out of the    same
             transaction or occurrence set forth in the original petition;


                 2)    The    purported   substitute   defendant   must   have
             received notice of the institution of the action such that
             he will not be prejudiced in maintaining a defense on the
             merits;



                 3)   The purported substitute defendant must know or

             should have known that but for a mistake concerning the
             identity of the proper party defendant, the action would
             have been brought against him;


                 4)   The purported substitute defendant must not be a
             wholly new or unrelated defendant, since this would be
             tantamount to assertion of a new cause of action which
             would have otherwise prescribed.


Renfroe v. State ex rel. Dep' t of Transp. &           Dev., 2001- 1646 ( La. 2/ 26/ 02), 809


So. 2d 947, 950- 51.


      At the outset of the evidentiary hearing on the mandatory injunction, the

district court heard the peremptory exception raising the objection of prescription

filed by Mr. Chaisson. The district court discussed its prior ruling on an objection

of prescription raised in this matter.       The district court stated that " Mr. Cantrelle


got it right from day one. He filed in his official capacity as the [ P] resident of the

P] arish of Lafourche."        The district court further stated that " Lafourche Parish has


been joined since the initial filing ...as far as the declaratory judgment is

concerned...."        The district court then found that in " April when he files his first


amended petition, he clearly asks for a mandatory injunction....           And he refers to


the [ P] arish in it. So whether or not he names them as a defendant at that time, I


think is irrelevant."        The district court then sustained Mr. Chaisson' s exception



                                               26
 that the three year back pay calculation would run from the filing of the first

amended     petition    where [   Mr. Cantrelle]   formally asked for the [   mandatory]


injunction....   So we should be going three years back from the April [        10,] 2019


filing date."

        No evidence was introduced at the hearing on the objection of prescription;

thus, the objection must be decided on the facts alleged in the petition, which are


accepted as true.      See La. C. C. P. art. 931; see also Bailey, 310 So. 3d at 748.    Mr.


Cantrelle filed a supplemental and amended petition for declaratory judgment and

mandatory injunction in his official capacity as the Parish President on April 10,

2019.    Therein, Mr. Cantrelle named the Council as the sole defendant.            In Mr.


Cantrelle' s request for mandatory injunction, he specifically demanded that

 Lafourche Parish" pay him what he was owed.          Mr. Cantrelle requested service on


the Clerk of the Lafourche Parish Council and the District Attorney,                who is


counsel for the Parish.


        Mr. Cantrelle' s amended claim against the Parish for mandatory injunction

and back pay raised in his October 9, 2019 second supplemental and amended

petition arises out of the same trans action/ occurrence set forth in his April 10, 2019


supplemental and amended petition.          See Renfroe, 809 So. 2d at 950.    When Mr.


Cantrelle requested service of process of his April 10, 2019 supplemental and


amended petition on the District Attorney, the attorney for the Parish, the Parish

received notice such that it would not be prejudiced in maintaining a defense in

this matter.     Id. at 951.      Furthermore, the Parish knew that but for a mistake


concerning the identity of the proper party defendant, the action would have been

brought against the Parish.        Id.   In fact, the District Attorney responded to Mr.

Cantrelle' s supplemental and amended petition by intervening and filing various

exceptions on April 16, 2019, which indicates that the Parish was "            on   notice"




regarding Mr. Cantrelle' s claims for back pay raised in his April 10,                  2019




                                              27
supplemental and amended petition.         Finally, the Parish was not a wholly new or

unrelated defendant to this suit.    Id.    Thus, under the criteria for relation back


under La. C. C. P. art.   1153, the claims made by Mr. Cantrelle in his October 9,

2019 second supplemental and amended petition for declaratory judgment and

mandatory injunction against the Parish relate back to the April 10, 2019 filing

date of his supplemental and amended petition.


      Accordingly, we find no error in the district court' s ruling on the objection

of prescription.
                   Any claims made against the Parish by Mr. Cantrelle for back pay

arising more than three years prior to April 10, 2019 are prescribed.

                                      DECREE


      We affirm the district court' s March 30, 2021 judgment.           Costs of this


appeal, in the amount of $2, 271. 36 are assessed against defendant/ appellant, Parish

of Lafourche. Costs of this appeal, in the amount of $2, 243. 36 are assessed against


nominal plaintiff/appellant, Archie Chaisson, II1,      in his official capacity as the

President of the Parish of Lafourche.


      AFFIRMED.




                                             28
  0                                                             0
  Lafourche Parish Clerk of Court C -137931 ' i
      Filed Mar 30, 20214:22 PM             D
               Rita Bernard

           Deputy Clerk of Court



JAMES B. CANTRELLE, IN HIS                             17T" JUDICIAL DISTRICT
OFFICIAL CAPACITY AS THE
PARISH PRESIDENT OF THE
PARISH OF LAFOURCHE                                    PARISH OF LAFOURCHE


VS. NO. 137931
                                                       STATE OF LOUISIANA
THE LAFOURCHE PARISH COUNCIL




                                      JUDGMENT


       This matter came before the court for a hearing on the 150, day of March, 2021.

       Present were:

       Stephen J. Haedicc ke. on behalf of the Petitioner, James B. Cantrelle;

       Michael G. Gee, on behalf of Archie Chiasson, 111; and

       Joseph S. Soignet and Lisa Orgeron, Assistant District Attomeys on behalf of the

       Parish of Lafourche.

       Pursuant to the pleadings, evidence and arguments presented, and for oral reasons

provided in open court, and as shown by the calculations in Exhibit A, attached, the court

renders the following judgment:

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that judgment is rendered

in favor of James B. Cantrelle and against the Lafourche Parish Consolidated Government

for unpaid salary for the following years in the following respective amounts:

       2016 (prorated from April 10, 2016) $                    46,272. 00

       2017 $                                                   49,655. 00

       2018 $                                                   54, 749-00

       2019 $                                                   30, 662.00

       Court costs are assessed against the Lafourche Parish Consolidated Government

Legal interest is also assessed againstthe Lafourche Parish Consolidated Government as

follows:

       On amount owed for years 20I 8 through 2018 ($150,576.00), commencing on April

10, 2019.


                                       Page I of 2


                                                                                 453




                              29
  0                                                        9




       On amount owed for year 2019 ($ 30,662.00), commencing on January 1, 2020.
       JUDGMENT RENDERED AND SIGNEDwithin Chambers in Thibodaux,

this 3001 day of March, 2021.




                                         171" JUDICIAL DISTRICT COURT
                                         DIVISION "D"




Clerk, please mail Notice of Judgment
to all parties.




                                        Page 2 of 2


                                                                         NIM




                                30
   afourche parish Cterk_WC7oliji
           Filed Mar 30, 20214: 22 PM                                                     D               I

                  Rita Bernard
                Repuily " te                   of Court



JAMES B. CANTRELLE, IN HIS                                                                                          V" JUDICIAL DISTRICT
OFFICIAL CAPACITY AS THE
PARISH PRESIDENT OF THE
PARISH OF LAFOURCHE                                                                                                 PARISH OF LAFOURCHE

VS. NO. 137931
                                                                                                                    STATE OF LOUISIANA
THE LAFOURCHE PARISH COUNCIL




                                                                                gMIBIT A




                                                    2015                         20`16                           2017                      2018                         2019


          Assessor                              185,458.00 $ 192, 876.00 $                                    171, 446,00 $ 171, 445.00                                  N/A


               Clerk                            182, 046.00 $ 189, 589.00 $ 166.604.00 $ 208,863-00                                                                      NIA


             Sheriff                            190,720.00 $ 193, 707,00 $ 199,235. 00 $ 195, 287. 00                                                                    NIA




  Average Salary of
    Assessor, Clerk                                   N/A $                  186, 075.00 $                    192,057-00 $ 179.125.00 $ 191, 198-00
      and Sheriff


  Amount Parish
                                                      N/A $                  122, 341. 00 $                   142, 502-00 $ 12076-00 $ 160,536-00
President Was Paid


     AmountAmount ParishParish
                        $ $                                                                                                             64749,64749, 0000$ $         30,30, 662,662, 0000
                                                                             46,46, 272.272. 00*00*$ $        49,49, 555-555- 0000$ $
  PresidentPresident IsIs OwedOwed



         46,46, 272-272- 0000 IsIs thethe proratedprorated amountamount thatthat isis owedowed toto thethe ParishParish presidentpresident forfor 2016.2016. TheThe formulaformula
isi:s(: ( daysdays subjectsubject toto paymentY(paymentY( totaltotal daysdays inin aa year)year) x(x( everageeverage salarysalary ofof assessor,assessor, clerkclerk andand sheriffsheriff
                            = . = . 726726 xx$$ 53,53, 734.734. 0000= $= $
forfor 2015).2015). 26613852661385                                                 46,46, 272-272- 0000




                                                                                                                                                                         455455




                                                              3131
                                     EM!lgintr: LAft A to the Mrch 341. 2021 jiftment

Accowdmg to the record on appeal (specifically Ex, Ca          le 3 and Vol- 3, pp. 612-613), the * surct cam included the folJoiving
ansommus in its calculwftow


                                                  2015              199               2017               2018              2019

Assessor          Salary                          152,
                                                    2, 640          159, 746           158; 746          158, 745
                  lleoefitr       rezmmmA         IUM               MAN                IzapQ             IZ-"
                                                                                                           IO-Q
                  TOTAL                           185, 4M           192,376            171, 444          171, 445




Clark             Salary                          115,685           Un"312            94.231             122-671
                  Saury-mmiamemw                  21, 600           21 -M              2-1,800           23,400
                  S31my- stawory allowance        13, 7 29
                                                        '           14, 221            12,080            14,607
                  Salary-deMoneiptuse             2A00              2,50D             2,400              12. 400
                  Beftefits' leureuxur            t1&633            Rm                35-183             43_185
                  TOTAL                           lvo"              l"' m              166i6!!4


Sberiff           Salary                          153, 9W           154,099            160- 3$ 9         160,338
                  Bemebts-retrement               AM                19-0,19            AV7               1ay,4,9
                  TOTAL                           1,",   720        193,7"             l"' m             145, 237




AVGE                                                                196,075            192. 057          179, 123           Igi, igg


Salary Actually Paid to Parish President                            122, 341           142' 502          124.124. 376376    160, 536

Amount owed toParte president                                       43r'              4MS5               54, 749            30, 662
                                                                    46,2721


 prosimad santnust for 2016 buM on euepoom of prescnptww
 days mb)W tape}              i( toust days in a y*11) s(      amwage salary for 20 15)
2651365= 0, 726x63, 734= 46.5 2




                                                               32
                                 STATE OF LOUISIANA


                                   COURT OF APPEAL


                                      FIRST CII2CUIT




                                     NO. 2021 CA 0678




      JAMES B. CANTRELLE, IN HIS OFFICIAL CAPACITY AS THE
                PRESIDENT OF THE PARISH OF LAFOURCHE


                                             VERSUS


                       THE LAFOURCHE PARISH COUNCIL




THERIOT, J., assigning additional reasons.


       1, write separately to emphasize that the use of the word " compensation"                     in


Lafourche Parish Ordial-Ince 5444 governing d-je Parish President' s salary creates

ambiguity in the application of the ordinance.                  Compensation is defined as the


 remuneration and other benefits feceived in return for services rendered."


I"'raphasis added.) Blacks La,w Dictionary, 301 ( 8" ed. 2004).


       The ordinance provides that the Parisl,. President' s "             compensation"        will be


 based on the prior year average compensation"                  of the sheriff, clerk of court, and



issessor, each of ,vhich     are " estabij shed, 0i)          annual basis in accordance with a


predetermined .[6rrwuta approved bl, the, SIa?e Lcgis4ature."
                                         7
                                                                           However, the formulas


set forth by the legislature for these             ibree       positions   contain   a    number     of




components that together make LIP trtc total compensation for the respective

positions.   See, La. R.S. 13: 782, 11552 1,           an(]   47, 1907.    For example, under La.


R.S. 13: 5521. 1,   a sheriff who compictes the Uraining,,, certification.,              or   education



requirement or attains tlit,-requisae           enCorcen-ient experience shall be granted a


seven percent increase m coni P ensinon, 10 his annual salan.               I
                                                                                Louisiana Revised


Statutes 13: 78.2( A)(2) pr o vldes that a cle- 1,N.   r:-
                                                       J I    court is eligible to receive a salary
increase if the clerk completes the       annual certification updates and renewal


courses.   Under La. K.S. 47: 1907( J), ars assessor, in addition to all other forms of


compensation allowed by law, may ino.z se his annual compensation by an

amount not to exceed seven thousand dollars.          All of the various components


added to the base salary of the sheriff, clerk of court, and assessor do fall within

the definition of compensation.


       Considering the ordinance uses the term " compensation" rather than " salary"

and is based on the convoluted predetermined formulas enumerated by the

legislature, I cannot find that the trial court erred in its application of the ordinance


in this matter.
                                       STATE OF LOUISIANA


                                         COURT OF APPEAL


                                           FIRST CIRCUIT


                                            2021 CA 0678




   JAMES B. CANTRELLE, IN HIS OFFICIAL CAPACITY AS THE PRESIDENT OF
                                  THE PARISH OF LAFOURCHE


                                                VERSUS


                             THE LAFOURCHE PARISH COUNCIL
               cw
PM 4

 McClendon, J., dissents in part.


         I disagree with the majority's conclusion that the retirement benefits of the

 Sheriff, Clerk of Court, and Assessor were properly included in the calculations upon

 which the Lafourche Parish President's salary was based. At all times relevant hereto,

 Lafourche Parish Ordinance 5444 specified that "'the compensation rates for the Parish -


 wide positions of the Sheriff, Clerk of Court and Assessor are established on an annual


 basis in accordance with a predetermined formula approved by the State Legislature."

 The ordinance further provided that the " Compensation" of the Parish President was to

  be established based on the prior year average compensation" of the Sheriff, Clerk of


 Court, and Assessor.      However, nothing in the predetermined statutory formulas for the

 three parish -wide positions contains any reference to retirement benefits.               See LSA- R. S.


 13: 782,    13: 5521,   and 47: 1907.      Therefore, based          on the   plain language of the


 statutory    formulas,    retirement     benefits   should     not    have    been   included   in   the


 calculations to determine the salary of the Lafourche Parish President.'                 Accordingly, I

 respectfully dissent.




 1 I note that in the March 23, 2020 judgment, the trial court declared the meaning of Lafourche Parish
 Ordinance 5444 and determined that the compensation owed to the Lafourche Parish President pursuant
 to said ordinance ' shall include, in the calculation, all supplemental pay, compensation or benefits
 received by the Sheriff, Clerk of Court, and Assessor, for whatever reason." This declaratory judgment
 may have had finality as a final judgment under LSA- C. C. P. art. 1871, but the judgment was not
 appealed. The parties have not raised this issue, and therefore, I decline to address same.